Interim Decision #1598

3/MEE OF BADBADA.

In Visa Petition Proceedings
A-14709834
' co3 by RogionaZ*Cometraaaionor Marek 15, 1966
Dead

Since an auto mechanic technician is not a member of -the professions and his
skills cannot be equated with exceptional ability in the sciences or arts within
the meaning of section 203(a) (3), Immigration and Nationality Act, as
amended by P.L. 89-236, he is ineligible for third preference classification.

DISCUSSION: This case comes forward on appeal from the decision of the District Director who denied the petition on 'February 11,
1966 as follows:
The occupations of vehicle maintenance and automotive technician are not
occupations listed as requiring a member of one of the professions, and further
you have not established that you are a member of one of the professions.
The Dictionary of Occupational Titles, 1965, Volume 1, Definitions of Titles,
Third Edition, lists both these occupations under the general category of
.

"Automobile Services."

-

The denial of your petition, submitted by yourself to classify you as a member of one of the professions, will not prejudice the adjudication of a sixth preference petition, should a prospective employer desire to petition in your behalf.
Sixth preference petitions must be submitted by a prospective employer, with

the required fee, a certification from the United States Department of Labor,
Bureau of Employment Security, and documents attesting to your skills and
.abilities."

The petitioner is a 39-year-old. married male, a native and citizen
-of the Philippines residing in Pasay City, Philippines, with his wife
.and minor child, also natives of the Philippines.
On February 12, 1966 the petitioner filed an application to des.sify himself as a 'member of the professions entitled to preference
under section 203(a) (3) of the ImMigration and Nationality Act.
He plans to seek work as an auto mechanic technician in auto maintenance and air ground equipment in the San Francisco area. In
support of his petition, he has presented Form ES-575A. establishing
that he is a specialist in the overhaul of auto transmissions, aircraft
654 .

Interim Decision *1598
generator sets, timing lights, motor compression, hydraulic systems,
valve adjustments, and voltage regulations. He has presented certificates and commendations attesting to his training and efficiency.
He claims 18 years' experience as an auto mechanic and has presented
written evidence to establish that he has been occupied in this type

of work for over 8 years. His qualifications as an auto mechanic
have been established..
Section 101(a) (32) of the Act defines the term profession as
follows:
The term "profession" shall include but not be limited to architects, engineers,
lawyers, physicians, surgeons, and teachers in elementary or secondary schools,
colleges. academies or seminaries.

Section 203(a) (3) of the Act provides for the allotment of immigrant visas "to qualified immigrants who are members of the professions or who because of their exceptional ability in the sciences or
the arts will substantially benefit prospectively the national economy,
cultural interests, or welfare of the United States."
The occupation of auto mechanic technician is not classifiable as
a profession, and the skills required of an auto mechanic technician

cannot be equated with exceptional ability in the sciences, or arts.
Occupations falling within the third preference. classifiCation ordinarily require formal academic preparation, academic degrees, and/or
training, experience, talents, and sldlls in fields. such as science, law,
education, religion and culture.
The petitioner in his brief has conceded that his occupation is not
classifiable as a profession for purpoSes of section 203(a) (3) preference and has requested that his petition be considered for classifica-

tion under section 203(a) (6) of the Act.
Section 203(a) (6) provides for the allotment of immigrant visas
to qualified immigrants who are capable of performing specified
skilled or unskilled labor not of a temporary or seasonal nature for
which a shortage of employable and willing persons exists in the
United States.. Section 212(a) (14) of the Act, as amended,-requires
that an alien described in section 208(a) (6) of the Act obtain a certification from the Secretary of Labor to the effect that there is a
shortage of workers in the United States to perform the work which
the alien is to perform, and that the alien's employment would not
adversely affect wages and working conditions of persons in tile
_United States similarly employed.
It should be further noted that under section 203(a) (3) an alien
may petition for himself and show how he qualifies for performance
of duties of the position but under section 203(a) (6) the petition
must be filed by a, person who desires end intends to employ the
•655

Interim Decision #1.896

•

beneficiary within the United States, id accordance with section 201
(a) of the ImMigration and Nationality Act as amended. Therefore, the alien: in the subject case having expressed a •desire to be
.considered for section 203(a) (6) preference, must first be the belie=
ficiary of a petition filed by a person who desires and intends to
utilize the "services of the- beneficiary in the United States as an auto
mechanic. 6CFR 204.2(g) .provides that a petition for classification
under section 203(a) (6) must be supported by Form ES-575A showing the beneficiary's qualifications, Form ES-675B, the job offer by
the petitioner, and the certification by the Bureau of Employment
Security, Department of Labor showing the unavailability of like
labor in the United States.
The occupation of auto mechanic technician not being-classifiable
as a profession or included in the sciences and arts cannot be considered as an occupation falling within the provisions of section 203
(a) (3), and absent the required Bureau of Employment Security
certification the •District Director, was statutorily precluded from
making a favorable
'
finding that the petition be granted under section
203(a) (6) of the Act. The decision. of the District Director' was
proper. The appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
•
dismissed.

666

